Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7 and 22-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 7 recites the limitation of “A program …” as presented covers the form of a transitory propagating signal per se.  However, adding the limitation “non-transitory” to the claims would overcome this 35 U.S.C. 101 rejection; see document “Subject Matter Eligibility of Computer Readable Media” at http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf for further details.  Also claims 22-26 also includes the limitation of “A program…”, hence has the same issues as claim 7 as stated above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 22-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the real world" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 1 recites the limitation "virtual object" in line 9, however, lines 5 and 7 respectively recites “a virtual object” and “the generated virtual object”.  It is unclear whether the different recitations of “virtual object” are referring to the same or different objects, thus, deemed indefinite.  Note, claim 1 recites the limitation “the virtual object” in lines 14 and 25, yet, it is unclear which recitation of “virtual object” corresponds to the different recitations of “the virtual object”.
Claim 1 recites the limitation "a user operation" in line 12, however, line 9 recites "a user operation.  It is unclear whether the different recitations of “a user operation” are referring to the same or different operations, thus, deemed indefinite.  Note, claim 1 recites the limitation "the user operation” in line 21, yet, it is unclear which recitation of "a user operation” corresponds to the recitation of "the user operation”.
Claim 1 recites the limitation "the geographic information" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the movement trajectory" in lines 17-18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "movement" in line 18, however, line 6 also recites “movement”.  It is unclear whether the different recitations of “movement” are referring to the same or different movements, thus, deemed indefinite.  
Claim 1 recites the limitation "the virtual movement" in lines 18-19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the shape" in lines 23-24.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the relative positioning" in lines 24-25.  There is insufficient antecedent basis for this limitation in the claim.
Independent claims 7 and 8 has the same issues as claim 1 as state above.
Claims 2-6 recites the limitation "An input interface system" in lines 1 of each claim, however, claim 1 also recites “An input interface system”.  It unclear whether the different recitations of “An input interface system” are referring to the same or different systems, thus, deemed indefinite.  
Claims 22-26 recites the limitation "A program" in lines 1 of each claim, however, claim 7 also recites “A program”.  It unclear whether the different recitations of “A program” are referring to the same or different programs, thus, deemed indefinite.  
Claims 27-31 recites the limitation "A method" in lines 1 of each claim, however, claim 8 also recites “A method”.  It unclear whether the different recitations of “A method” is referring to the same or different methods, thus, deemed indefinite.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 22-31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JP2679135 (also Published as WO 2019035231).

Claims 1, 7, and 8. JP 6279135 discloses an input interface system for a game wherein event processes that are generated accompanying user travel are executed sequentially, wherein the game is progressed in a virtual world based on points that are applied in correlation with travel distance of a user in the real world, comprising: 
a virtual display data generating portion configured to generate a virtual object in accordance with the progress of the game that accompanies movement of the user (see abstract, Fig. 13, and ¶¶7-9); 
a compositing processing portion configured to display the generated virtual object so as to be superimposed on real map information (see abstract and ¶¶7-9); 
inputting means for receiving inputting of a user operation (¶15) in respect to a virtual object that appears in the event processing (¶74); and 
event execution processing means for progressing the game by defining the event process as having been executed when a user operation has been inputted correctly into the inputting means (¶74), wherein: 
the virtual object includes a block that has a planar shape corresponding to the geographic information of the real world, and that partially or entirely covers the real map (see abstract and ¶¶7-9, and 29); 
the block appears in an inactive state on the real map as a portion of the movement trajectory in conjunction with movement of the user in the real world and the virtual movement of a proxy object, and transitions to an active state based on a selection operation of the user (see abstract and ¶¶7-9, 42, and 80); 
the user operation is a path inputting operation wherein a path is drawn on a touch screen (¶74); and 
in the event execution processing means the event process is executed based on the shape of the path that is drawn in the path inputting operation, and the relative positioning in respect to the virtual object (¶¶73-74).

Claims 2, 22, and 27. JP 6279135 discloses wherein: the path inputting operation is a slash that is drawn so as to contact the virtual object (¶74).

Claims 3, 23, and 28. JP 6279135 discloses the path inputting operation is text or a graphic, depending on the current location of the user (¶¶73-74).

Claims 4, 24, and 29. JP 6279135 discloses wherein: the virtual object is an object that is moved relative to the background in a virtual space (¶¶7-9).

Claims 5, 25, and 30. JP 6279135 discloses wherein: the virtual object is an object that is displayed superimposed on real map information (¶¶26 and 80).

Claims 6, 26, and 31. JP 6279135 discloses wherein: in the event process that is performed through the path inputting operation, the form of a path that is inputted through the inputting operation, and/or an effect of a command that is executed depending on the path, will be different depending on location information of the user, a virtual proxy object that is associated with the user, and/or a form of linkage with another user (¶74).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAMON J PIERCE/Primary Examiner, Art Unit 3715